Case: 15-41539      Document: 00513341216         Page: 1    Date Filed: 01/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                  ___________________
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        January 13, 2016
                                     No. 15-41539
                                  ___________________                     Lyle W. Cayce
                                                                               Clerk
In re: ARCHER DIRECTIONAL DRILLING SERVICES, L.L.C.,

              Petitioner

                               _______________________

                           Petition for a Writ of Mandamus
                         to the United States District Court
                          for the Southern District of Texas
                                USDC No. 3:15-CV-260
                               _______________________

Before CLEMENT, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Archer Directional Drilling Services, L.L.C., petitions this court for a
writ of mandamus directing the district court to transfer this case from the
Galveston Division to the Houston Division of the Southern District of Texas.
We REMAND to allow the district court to make findings that explain its
denial of the venue change motion.

       The current litigation began when Michael Stanley, a former Archer
employee, filed a collective action in the Galveston Division alleging Archer
failed to pay him and other employees for overtime in violation of the Fair


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41539     Document: 00513341216      Page: 2    Date Filed: 01/13/2016


                                  No. 15-41539

Labor Standards Act and the law of the state in which he had been employed,
North Dakota. Archer answered and filed an unopposed motion to transfer the
case to the Houston Division. The trial court summarily denied Archer’s
motion, stating only that it “carefully considered the Motion and applicable
law.” Archer then filed a petition for a writ of mandamus with this court,
seeking to have us direct the district court to transfer the case to the Houston
Division. Stanley did not file a response.

      To obtain mandamus relief, Archer must demonstrate that (1) it has “no
other adequate means to attain the relief [it] desires,” (2) the Houston Division
is a “clearly more convenient” venue than the Galveston Division, and (3) the
district court’s ruling was a “clear abuse of discretion.” See In re Radmax, Ltd.,
720 F.3d 285, 287 (5th Cir. 2013).
      Archer sought a venue change under 28 U.S.C. § 1404(a), which provides
that a district court may transfer an action to another district or division “[f]or
the convenience of parties and witnesses” and “in the interest of justice,” as
long as the action could have initially been brought in that district or division.
Several public and private interest factors are relevant to determining whether
to grant a motion to change venue including: (1) “the relative ease of access to
sources of proof”; (2) “the availability of compulsory process to secure the
attendance of witnesses”; (3) “the cost of attendance for willing witnesses”; (4)
“all other practical problems that make trial of a case easy, expeditious and
inexpensive”;   (5)   “the   administrative   difficulties   flowing   from   court
congestion”; (6) “the local interest in having localized interest decided at home”;
(7) “the familiarity of the forum with the law that will govern the case”; and (8)
“the avoidance of unnecessary problems of conflict of laws [or in] the
application of foreign law.” In re Volkswagen of Am., Inc., 545 F.3d 304, 315
(5th Cir. 2008) (en banc).

                                        2
    Case: 15-41539    Document: 00513341216      Page: 3   Date Filed: 01/13/2016


                                 No. 15-41539

      Stanley could have filed his lawsuit in the Houston Division, as Archer’s
headquarters are located there. 28 U.S.C. § 1391(b). Archer argues that the
Section 1404(a) factors required transfer because Houston is a more convenient
venue. Archer contends its employment documents and many witnesses are
located either in Houston or in states from which travel to Houston would be
more convenient than to Galveston. Archer claims Stanley had no connection
to Galveston, and less than one percent of the putative plaintiffs’ last-known
addresses are in the Galveston Division’s territory. Archer also emphasizes
that Stanley does not object to transferring the case.
      Additionally, Archer argues that the Volkswagen and Radmax decisions
are dispositive and require transfer.       In Volkswagen, a car manufacturer
sought to transfer a products liability case inter-district from the Marshall
Division of the Eastern District of Texas to the Dallas Division of the Northern
District of Texas. 545 F.3d at 307. Among the manufacturer’s arguments was
that the distance between the plaintiff’s chosen venue (Marshall) and the
location of witnesses and other evidence (Dallas) was 155 miles, making the
chosen venue very inconvenient. Id. at 317. The district court denied the
motion, explaining its decision in a detailed order. This court, sitting en banc,
held that all the requirements for mandamus relief were met. Volkswagen,
545 F.3d at 314–19.
      Five years after Volkswagen, we granted mandamus relief to a defendant
company where the district court denied its motion for intra-district transfer
from the Marshall Division to the Tyler Division of the Eastern District of
Texas about 60 miles away. Radmax, 720 F.3d 285, 288 n.5. As in Volkswagen,
the district court issued a decision explaining its denial. The company filed a
petition for writ of mandamus. Id. at 287. In granting the requested relief,
the court concluded that several of the Section 1404(a) factors weighed in favor


                                        3
    Case: 15-41539     Document: 00513341216     Page: 4   Date Filed: 01/13/2016


                                  No. 15-41539

of transfer: all of the documents and physical evidence were located in Tyler,
most of the witnesses were closer to Tyler than Marshall, and Tyler had more
local interest in the case because the company conducted business there. Id. at
288–90.
      Here, unlike in Volkswagen and Radmax, the district court failed to
provide any analysis supporting its denial of Archer’s motion to transfer the
case. Articulating the basis for the denial of a change of venue motion is “the
better practice” for a district court. Peteet v. Dow Chemical Co., 868 F.2d 1428,
1436 (5th Cir. 1989). In Peteet, although the “trial court inexplicably did not
articulate its reasons for its rulings,” we declined “to impose an inflexible rule
requiring district courts to file a written order explaining their decisions.” Id.
In that case, we were able to determine from the record that the district court
had not abused its discretion. Id. In the present case, the lack of explanation
makes it impossible for us to determine whether the district court clearly
abused its discretion, which is required in order for us to decide whether to
grant mandamus relief. See Volkswagen, 545 F.3d at 310–11.
      Therefore, we remand for the limited purpose of requesting that the
district court supplement its order. Upon limited remand, the district court
should enter a memorandum or order that explains its denial of Archer’s
motion to transfer venue in light of Volkswagen and Radmax. After the district
court’s entry of an explanation, the case should be returned to this court, which
will retain jurisdiction during the pendency of the limited remand. See Wheeler
v. City of Columbus, 686 F.2d 1144, 1154 (5th Cir. 1982).
***
      Archer’s petition is held in abeyance and the cause is REMANDED.




                                        4